
	
		I
		112th CONGRESS
		2d Session
		H. R. 6482
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Burgess (for
			 himself, Mrs. Christensen,
			 Mr. Guthrie,
			 Mr. Womack,
			 Mrs. Myrick,
			 Mr. Lance,
			 Mrs. Blackburn,
			 Mr. Gingrey of Georgia,
			 Mr. Cassidy,
			 Mr. Griffin of Arkansas,
			 Ms. Granger,
			 Ms. Lee of California,
			 Ms. Richardson,
			 Ms. Moore,
			 Mr. Davis of Illinois,
			 Mr. Fleischmann, and
			 Ms. Roybal-Allard) introduced the
			 following bill; which was referred to the Committee on the Budget
		
		A BILL
		To amend the Congressional Budget Act of 1974 respecting
		  the scoring of preventive health savings.
	
	
		1.Scoring of preventive health
			 savingsSection 202 of the
			 Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 602) is
			 amended by adding at the end the following new subsection:
			
				(h)Scoring of
				preventive health savings
					(1)Determination by
				the DirectorUpon a request by the chairman or ranking minority
				member of the Committee on the Budget of the Senate, or by the chairman or
				ranking minority member of the Committee on the Budget of the House of
				Representatives, the Director shall determine if a proposed measure would
				result in reductions in budget outlays in budgetary outyears through the use of
				preventive health and preventive health services.
					(2)ProjectionsIf
				the Director determines that a measure would result in substantial reductions
				in budget outlays as described in paragraph (1), the Director—
						(A)shall include, in
				any projection prepared by the Director, a description and estimate of the
				reductions in budget outlays in the budgetary outyears and a description of the
				basis for such conclusions; and
						(B)may prepare a
				budget projection that includes some or all of the budgetary outyears,
				notwithstanding the time periods for projections described in subsection (e)
				and sections 308, 402, and 424.
						(3)DefinitionsAs
				used in this subsection—
						(A)the term
				preventive health means an action that focuses on the health of
				the public, individuals and defined populations in order to protect, promote,
				and maintain health and wellness and prevent disease, disability, and premature
				death that is demonstrated by credible and publicly available epidemiological
				projection models, incorporating clinical trials or observational studies in
				humans, to avoid future health care costs; and
						(B)the term
				budgetary outyears means the 2 consecutive 10-year periods
				beginning with the first fiscal year that is 10 years after the budget year
				provided for in the most recently agreed to concurrent resolution on the
				budget.
						.
		
